IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 16, 2009
                                     No. 09-20027
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

DONNELL BARTHOLOMEW FORD, also known as The Harley Davidson, also
known as 32, also known as Tony

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:97-CR-295-1


Before JOLLY, BARKSDALE, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, Donnell Bartholomew Ford, federal prisoner # 09934-
424, who is serving a life sentence, appeals the dismissal of his purported action
pursuant to Federal Rule of Civil Procedure 60(b), challenging his conviction for




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-20027

conspiracy to commit money laundering, conspiracy to possess cocaine with the
intent to distribute, and attempted possession of cocaine with the intent to
distribute.
      Ford contends he is entitled to proceed under Rule 60(b) because he is
attacking the integrity of the trial and habeas courts on the grounds of fraud.
In dismissing, the district court held a rule of civil procedure cannot be used to
challenge a criminal conviction.
      Our court need not reach whether Ford could use Rule 60(b) to challenge
his criminal conviction because the district court should have dismissed for lack
of jurisdiction. See United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000); 28
U.S.C. § 2255(h). Ford claims only fraud in the underlying criminal proceeding.
Because he seeks relief from his conviction and is not attacking the integrity of
the federal habeas proceedings, his motion should have been construed as a
successive 28 U.S.C. § 2255 motion filed without this court’s required
permission.   Cf. Gonzalez v. Crosby, 545 U.S. 524, 531-32 & nn.4-5 (2005)
(holding Rule 60(b) motion that challenges merits of state court conviction
should be construed as a successive 28 U.S.C. § 2244 motion). The judgment is
affirmed on this alternative basis. See United States v. Early, 27 F.3d 140, 142
(5th Cir. 1994).
      Ford has attempted repeatedly to relitigate his fraud claim and to evade
the statutory requirements for filing a successive § 2255 motion. He is warned:
future repetitive filings, however styled, may subject him to sanctions, which
may include monetary sanctions and restrictions on filing further pleadings.
      AFFIRMED; SANCTION WARNING ISSUED.




                                        2